                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LARRY DEWAIN JONES                                                              PLAINTIFF
ADC #155278

V.                           CASE NO. 4:19-cv-00867 JM

CRYSTAL TAYLOR, et al.                                                       DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 6th day of December, 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
